PER CURIAM.
We have for review Sessions v. State, 597 So.2d 832 (Fla. 3rd DCA 1992), in which the Third District Court of Appeal certified its decision as being in conflict with the decisions of other district courts of appeal on the issue of whether life felonies are subject to enhancement under the Habitual Offender Act, section 775.084, Florida Statutes (1989). We have jurisdiction, article V, section 3(b)(4), Florida Constitution, and quash the decision under review based on the authority of our decision in Lamont v. State, 610 So.2d 435 (Fla.1992).
It is so ordered.
*435BARKETT, C.J., and OVERTON, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
McDONALD, J., dissents.